Case 2:15-cv-01366-JRG-RSP Document 625 Filed 06/02/21 Page 1 of 2 PageID #: 46204




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    MARSHALL DIVISION

   PERSONALIZED MEDIA                                   §
   COMMUNICATIONS, LLC,                                 §
                                                        §
                    Plaintiff,                          §
                                                        §
   v.                                                   §   CIVIL ACTION NO. 2:15-CV-01366-JRG
                                                        §
   APPLE, INC.,                                         §
                                                        §
                    Defendant.                          §

                                                  ORDER

           The above-captioned matter is set for a bench trial on Tuesday, June 22, 2021. The parties

   should expect no more than three (3) hours per side inclusive of opening statements and closing

   arguments. The Court expects no more than fifteen (15) minutes for opening statements and

   twenty (20) minutes for closing arguments from each side, with the balance of each side’s trial

   time used for the presentation of evidence.

           In advance of the bench trial, it is hereby ORDERED that a pre-trial conference is SET

   for Friday, June 18, 2021 at 3:30 p.m. (CT) in Marshall, Texas, at which the Court will hear

   argument on any disputes related to the bench trial, including disputes over exhibits and deposition

   designations and counter-designations. Lead and local counsel for the parties shall meet and confer

   in-person in an effort to resolve these disputes beginning at 9:00 a.m. (CT) on June 17, 2021 and

   continuing until the Court takes up these matters on their merits. Such in-person meet and confer

   efforts shall take place within the Sam B. Hall, Jr. Federal Building and United States Courthouse

   in Marshall, Texas. The Court may increase or decrease the meet and confer process as the Court

   believes to be beneficial to the parties, the Court, and the interests of justice.
Case 2:15-cv-01366-JRG-RSP Document 625 Filed 06/02/21 Page 2 of 2 PageID #: 46205




       So ORDERED and SIGNED this 2nd day of June, 2021.




                                                ____________________________________
                                                RODNEY GILSTRAP
                                                UNITED STATES DISTRICT JUDGE




                                          2
